Citation Nr: 0200159	
Decision Date: 01/07/02    Archive Date: 01/11/02	

DOCKET NO.  94-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	D. L. Peterson, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, his daughter and his VA physician


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had active service from February 1969 to 
September 1971.  Service personnel records indicate that his 
military occupational specialty (MOS) was helicopter 
repairman and that he served with the 507TC2/17CAV, 101st ABN 
Division (AMBL) between February and December 1970.  These 
records do not reflect that the veteran served in combat with 
the enemy.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, which denied the veteran's 
claim for service connection for a psychiatric disorder, 
including PTSD.  The veteran appealed this RO rating action 
and, in November 1999, the Board issued a merits decision 
which also denied service connection for PTSD.  The veteran 
appealed this Board decision and, in March 2001, the 
veteran's representative and VA General Counsel joined in a 
motion for remand and to stay proceedings.  The (clerk of 
the) US Court of Appeals for Veterans Claims (Court) approved 
that joint motion in an March 2001 order which vacated the 
Board's November 1999 decision and remanded the case to the 
Board for action consistent with the joint motion.


REMAND

As pointed out in the joint motion for remand and Court order 
noted above, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

In view of the joint motion for remand and Court order, and 
for the reasons stated below, the Board concludes that a 
remand is necessary to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, particularly in light of the VCAA and its 
implementing regulations.

The principal point raised in the joint motion noted above is 
that although the Board denied entitlement to service 
connection for PTSD in its November 1999 decision on the 
basis that there was no diagnosis of PTSD based on a verified 
inservice stressor, there was clinical evidence of a 
diagnosis of PTSD based, at least in part, upon the stressor 
of the veteran's bereavement over his father's death while he 
was on active duty.  The joint motion noted that, although 
the November 1999 Board decision mentioned this fact, it 
failed to provide any analysis regarding the possible 
relationship between the veteran's PTSD and his father's 
death.

With respect to the joint motion's request to address whether 
the veteran's father's death during service may constitute a 
sufficient stressor to support a valid diagnosis of PTSD 
related to service, the Board notes that older version of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, (DSM-IIII-R) excluded what was 
referred to as "simple bereavement" as the basis for a valid 
PTSD diagnosis.  However, the currently adopted DSM-IV 
version does provide that a valid stressor may be 
"...learning about the sudden, unexpected death of a family 
member or close friend...."  While the evidence previously 
assembled consistently indicates that the veteran's father 
died while he was stationed in Vietnam and that he obtained 
leave to return home for the funeral, the most recently 
submitted statement by the veteran's former executive officer 
clearly states that the veteran had just returned from 
visiting his father when the officer had to call the veteran 
into the orderly room in Vietnam to inform him of his 
father's death.  To corroborate this event as a stressor, the 
veteran's father's death certificate should be secured.  

In view of the foregoing, the Board must remand this case for 
another VA examination and the production of an opinion which 
is responsive to the inquiry posed in the joint motion as to 
whether a valid diagnosis of PTSD may properly be based upon 
the veteran's bereavement from his father's death during 
service.  

Additionally, subsequent to the Court order approving the 
joint motion, the veteran's representative submitted two 
statements from fellow service members (the former commander 
and executive officer of the veteran's unit during his 
Vietnam service) in an attempt to corroborate the veteran's 
previous allegations regarding combat stressors.  Moreover, 
in response to direct inquiry by the Board, the veteran's 
representative wrote that the veteran did not waive his right 
to initial review of this newly submitted evidence in 
accordance with 38 C.F.R. § 20.1304(c) (2001).  

While the Board found in its November 1999 decision that the 
veteran was not objectively shown to have served in combat 
and that there was inadequate objective evidence 
corroborating the veteran's reported stressors related to 
combat service in Vietnam in accordance with 38 C.F.R. 
§ 3.303(f), that Board decision has been vacated, and the 
question of whether the veteran served in combat or whether 
there is adequate objective evidence supporting his 
assertions of stressors related to combat service in Vietnam 
must again be addressed.  The two statements submitted by the 
veteran's representative in July 2001 must be considered, in 
conjunction with all of the evidence previously assembled, on 
the issue of whether the veteran has an objectively 
demonstrated combat-related stressor to support a valid 
diagnosis of PTSD related to service.  

The RO should also address whether any additional 
notification or development action is required under the VCAA 
and its implementing regulations regarding the issue on 
appeal.

Accordingly, for these reasons and bases, this appeal is 
REMANDED to the RO for the following actions:  

1.  The veteran should be requested to 
provide a copy of his father's death 
certificate.  If the veteran is unable to 
provide such evidence, the RO should 
obtain the necessary information and 
release from the veteran and obtain this 
evidence directly from the relevant 
source.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 1991 
& Supp. 2001), and 66 Fed. Reg. 45620-
45632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

3.  After completion of the above 
development, the RO should again review 
all objective evidence received and 
submitted as verification of the 
veteran's reported stressors related to 
Vietnam military service in support of a 
valid diagnosis of PTSD, especially 
including the more recently submitted 
statements in July 2001 from the 
commander and executive officer of the 
veteran's unit in Vietnam.  If this newly 
submitted evidence provides more specific 
information to warrant such request, the 
RO should consider resubmitting such 
additional evidence together with 
previously submitted information for an 
attempt to corroborate stressors by the 
USASCRUR, at 7798 Cissna Road, 
Springfield, Virginia 22150, in an 
attempt to objectively corroborate any 
reported stressors related to the 
veteran's Vietnam service in support of a 
valid diagnosis of PTSD which is related 
to such service.  If the RO finds that 
there is, collectively, inadequate 
specific detailed information presently 
on file sufficient to warrant 
resubmission to the USASCRUR for 
corroboration of reported stressors, the 
RO should be prepared to provide a 
statement of reasons for such decision in 
any subsequently issued supplemental 
statement of the case.  

4.  Following the above, the RO should 
make a specific determination as to 
whether the record contains "credible 
supporting evidence from any source" 
(apart from the veteran's own evidentiary 
assertions and the conclusions of post-
service medical providers) to establish 
the existence of an(y) event(s) claimed 
as a stressor. 

5.  The RO should arrange for a special 
VA psychiatric examination by a Board of 
two psychiatrists.  The claims file, a 
copy of this remand, and a list of 
verified stressors must be provided to 
the examiners prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies, including psychological 
tests, should be accomplished.  

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
(at a minimum, the veteran's father's 
death, if that is corroborated) and the 
examiner must be instructed that only 
this or any other corroborated stressors 
may be considered for the purpose of 
determining whether such stressor(s) 
support a diagnosis of PTSD.  

If either of the examiners believe that 
the diagnostic criteria for PTSD are 
satisfied, they should opine whether it 
is at least as likely as not whether 
there is a causal link between the 
veteran's PTSD and his father's death and 
any additional verified in-service 
stressors.  
Any opinions expressed by the physicians 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and the required opinions to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if they are not, the RO should 
take corrective action.  

7.  After undertaking all development 
above the RO may, in its discretion, take 
any additional development deemed 
necessary and proper to that specified 
above and should thereafter readjudicate 
the issue of entitlement to service 
connection for PTSD in light of all 
pertinent laws and regulations and court 
decisions.  If the benefit sought on 
appeal is not granted, the RO should 
issue an appropriate supplemental 
statement of the case, and the veteran 
and his representative must be allowed 
sufficient time to respond.  Thereafter, 
the case should be returned to the Board, 
if in order and in compliance with all 
applicable appellate procedures.  

No action is required of the veteran until he is notified by 
the RO.  However, the veteran is hereby notified that failure 
to report for a scheduled VA examination without good cause 
may adversely affect the outcome of his claim.  38 C.F.R. 
§ 3.655 (2001).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. Williams
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


